Middle East (debate)
The next item is the debate on the Middle East, with statements by the High Representative for the Common Foreign and Security Policy and by the Commission.
Mr President, we, as Members of the European Parliament, have decided to express our solidarity vis-à-vis our Palestinian colleagues imprisoned by Israel. Symbolically, 45 MEPs demonstrated this support by collectively sponsoring the 45 Palestinian Members of Parliament. As elected representatives, we cannot but condemn the imprisonment of the President and of one third of the Members of the Palestinian Legislative Council. We ask for their immediate and unconditional release. We continue to appeal for a European Parliament delegation to be sent and for all the necessary steps to be taken in order to achieve this aim.
(Applause)
I must inform the honourable Member that last Wednesday - a week ago today - I made a similar request to the Knesset. Making such a request before the Knesset is something that takes a great deal of prior thought. Let us hope that we reach a solution on all the issues, including the release of the three captured Israeli soldiers and the BBC journalist Alan Johnston. Movement is needed on all sides.
High Representative for the Common Foreign and Security Policy. (ES) Mr President, ladies and gentlemen, I would like to begin by saying that exactly a week ago, the Quartet was meeting in Berlin. Since I am sure that you will have read the document that was made public that same evening, you may be aware of our solidarity with the Members of the Palestinian Authority, of the Parliament, who have been detained and, as the President of this Parliament has quite rightly said, with the other people who have been detained against their will in Israeli or Palestinian territories.
Mr President, I would like to make a brief statement. I have been asked to speak for no longer than 10 or 15 minutes - I shall try to do so I would like to tell you that I have just returned from a long journey throughout the region, and I have been able to meet with the most important regional leaders and to carry out an analysis of the situation so that I could report also to the Quartet, which met last Wednesday.
I was pleased to make that trip at more or less the same time as the President of Parliament, with whom I spoke by telephone, and also a distinguished group of MEPs, who have written me a letter to which I have not yet replied. I would like to meet with them personally, because, please believe me, I have not been in Brussels for a single day since then.
I shall see if I can do so so that I can meet with you to talk calmly about the issues that you have raised, which I believe to be extremely important.
Mr President, I believe that this sitting is of particular importance. It is also being held on a very important date for Palestine, for Israel and for the citizens of the world in general, and of the Arab world in particular.
It is currently the 40th anniversary of the outbreak of the 1967 war, the many tragic consequences of which we are still suffering. When we look at the last forty years, it undoubtedly sends a shudder right through us.
They have been forty years of occupation, of suffering on both sides, of violence, during which the citizens - both Palestinians and Israelis - have suffered greatly, and also forty years during which there have been an excess of Israeli settlements in the occupied territories.
Given this forty-year situation, we have two opportunities or ways to look at the situation: to look back in order to try to learn lessons regarding mistakes that must not be repeated or to look forward and try to see whether we can learn the most important lesson of all - that the only solution to this conflict that has now lasted for forty years is peace. A rapid peace process that leads rapidly to peace.
There have been many processes, many opportunities for peace have been missed. I believe that we should now all have the will - the will to act, not just the will to think and speak, but the will to act - so that we can truly make peace a reality in those lands that are so dear to many of us and to Europeans in general.
I would therefore like to look forward, but I must make a brief comment on this journey, since the areas that I have visited are all areas which are unfortunately not enjoying the best of times at the moment.
In the occupied territories, in Palestine, we are witnessing a difficult situation, with violence amongst Palestinians and also renewed violence between Israel and Palestine. The parties' appeals for a ceasefire have not been heard, either in Palestine or between Palestine and Israel.
I would like to send an appeal today to everybody with responsibilities in this area for a ceasefire as soon as possible, so that a favourable climate can be created for progressing towards peace.
I had the opportunity to visit Gaza. So did the President of Parliament. Visiting Gaza at the moment is a truly significant experience. This is not the first time I have been to Gaza, but I believe that going there at this point in particular and meeting with the President of the Palestinian Authority was a moral obligation in order not to give the impression that the world has completely forgotten about what is happening in Gaza. Gaza is in a difficult situation, with violence between Palestinians, violence which will lead nowhere if it continues.
The first thing we must do is therefore to try to quell that violence, to bring about a ceasefire, so that the Palestinians can finally begin to work together for a common cause, which is of course peace: peace with their neighbours and peace amongst themselves. We are doing everything we can in relation to that policy, both from my position and from the position of the Commission, which is helping generously.
I would like to tell you that the situation in Palestine, from economic and social points of view, is a dramatic one. I therefore believe that, as soon as this period is over and we can meet again with the political leaders in a clearer and more transparent way, we shall have to think about drawing up a special plan of aid for Gaza. Otherwise we may be faced with a truly difficult situation in Gaza, and it will be difficult to recover for the purposes of a genuine peace process.
I would also like to say that I believe that President Abbas's solemn appeal yesterday, on the anniversary of the beginning of the 1967 war, deserves to be read and analysed by everybody, because it shows a moral courage that is worthy of note.
I would like to say that I was also in Israel. I met with the Prime Minister, with the Minister for Foreign Affairs, and I was also in Sderot, the area suffering the most Kassam rocket attacks. I also felt it appropriate to express our solidarity European solidarity with all of those suffering any kind of violence, including Kassam rocket attacks.
It was a difficult and tough place to be, but in any event, experiencing it on the ground gives us a clearer picture of what is happening.
In our statement last Wednesday, the members of the Quartet called upon Israel to show restraint.
Israel is also experiencing a difficult political situation. The primary elections in the Labour Party are not yet over - they are about to conclude - and we shall see what form the next government takes, if there are any changes, after the elections in the Israeli Labour Party.
I would also like to say that the Quartet's statement contains a clear - and vigorous - appeal for Israel to transfer resources to the Palestinian authorities.
The international community can do a lot, and we are doing a lot in fact. We Europeans are probably doing more than anybody.
The Arab countries have also started to give money to the Finance Minister, Salam Fallad, and today we can say that the possibility is beginning to emerge of creating a budget for the Palestinian National Authority.
Without the transfer of resources from Israel to Palestine, however, there is little else the international community can do. Improving the economic conditions is essentially linked to a transfer of resources from Israel to the Palestinians.
I would like to make a few brief comments on the Quartet and then on Lebanon.
I believe that the meeting of the Quartet last Wednesday in Berlin was, in my experience - and we have belonged to the Quartet for many years since I participated in setting it up - surely one of the most important meetings we have held so far. It was a Quartet in which we were able to give serious thought to how the peace process can be implemented. If you read the final paragraph of the Statement you will see that it truly looks to the future and commits the members of the Quartet to beginning to work hard, in cooperation with the parties - Israel, Palestine and Arab States - to initiate a peace process, to initiate a process with a political outlook.
I would like to inform you that, for the first time in its history, the Quartet is going to make a joint visit to the region, it is going to hold a meeting over the coming weeks with the Palestinians and with the Israelis and it is also going to hold a meeting with the Arab countries, who I believe, with the Arab peace initiative, are also cooperating in the beginnings of a normalisation of life - or the beginning of the possibility of normalisation - in the territories between Israel and Palestine.
I therefore believe that, at this time of dejection amongst many people, of dejection amongst the Palestinians and also within a certain sector of Israeli society, the international community, by means of the Quartet, is reacting in the opposite manner: It is reacting with hope, with the sense that, after forty years, we have the moral obligation to make every possible effort to make progress towards the formalisation of peace, towards a peace process.
I would like to say to you that these coming weeks are going to be absolutely crucial in terms of setting in train a movement that can take us from the current situation to a peace process that leads to peace.
It is not so difficult to identify the elements that can lead this process to peace. Almost all of us have a notion of the parameters required in order to achieve peace. What we now need to do is to get to work on it in cooperation with all of the members of the Quartet. I would like to stress that the Secretary-General of the United Nations, the US Secretary of State and the Russian Foreign Affairs Minister were very cooperative with regard to our proposal, and they expressed clear support for the ideas that it was my privilege to present to the Quartet on Europe's behalf.
We are therefore at an extremely significant crossroads, ladies and gentlemen, in terms of the situation on the ground, but also a positive crossroads in terms of moving towards a peace process that we can begin to see sketched out on the horizon.
Ladies and gentlemen, I cannot let this speaking time that the Presidency has allowed me to go by without saying a few words about Lebanon. Lebanon is once again in a situation of profound crisis. The honourable Members are well aware of this. These are moments of profound significance, and some of them have been going on for some time. From the murder of former Prime Minister Hariri, the whole situation that they experienced over the summer, the current situation of political paralysis, which has become even more serious with the movements that have emerged, with acts of terrorism, in the refugee camps, in two refugee camps, specifically: one in the north and the other in the south.
As you know, the Lebanese army has reacted in a way that I would describe as patriotic, and the support for the Lebanese army from all of Lebanon's political factions has also been patriotic, which is truly extraordinary given the differences that have existed amongst them over recent months, weeks and days.
We also hope and pray that peace will also come to Lebanon, and that the special circumstances that have arisen over recent days - which were also accompanied by the United Nations Security Council's approval of the International Criminal Court to try the crimes that were committed in Lebanon - will make it possible to reach an agreement amongst all of the political forces in order to unblock the political process in Lebanon. That is what we want, and we are cooperating in the best possible to way in order to see it come about.
Mr President, I shall remain within the speaking time available to me and I would like to end by reiterating what I said at the beginning: we have a moment of hope, a moment that we must be able to exploit, which in one way or another must complete the circle that was begun forty years ago and which we hope to see completed by means of peace, by means of a life lived together by two States - Israel and Palestine. That peace must include the other countries - Syria, Lebanon - so that we can see the re-emergence of a Middle East that can offer more hope to everybody, which is prosperous and which makes a constructive contribution to peace throughout the region.
We Europeans cannot close our eyes to this task and you may rest assured that mine at least will always be open.
(Applause)
Thank you, Dr Javier Solana, for your statement but also for your untiring work and deep commitment. Let me say that my experiences were the same as yours. We must not let ourselves be discouraged from continuing along the path of peace.
Mr President, as we all know and as Mr Solana has just said, the atmosphere in the region is extremely tense. I would even say that there is even a sense of despair. My director is still there and he has just called me. Unfortunately, security has deteriorated and we are witnessing a vicious circle of violence, particularly in the Occupied Palestinian Territory, in Israel and in Lebanon, as Mr Solana has just said.
If the causes of this despair are not addressed, we may very soon witness the consolidation of more radical groups throughout the region. I think this is the great danger there. In Lebanon, as Mr Solana has just said, fighting has now spread to other Palestinian camps. We are therefore deeply concerned that the confrontation between the Lebanese armed forces and the Islamist insurgents is there. This has turned out to be the most serious internal conflict since the end of the civil war and has already cost over 100 human lives.
I would like to stress once again our full support for the legitimate government of Lebanon. I would, however, repeat our position that everything possible has to be done to avoid further casualties among the civilian population. The relief agencies must be able to carry out their work.
On the other hand, I would also like to express my satisfaction with the adoption of UN Security Council Resolution 1757, which secures the establishment of a special tribunal on the assassination of former Lebanese Prime Minister Rafiq Hariri. I think this will allow the people of Lebanon to affirm respect for the law and the rule of law in their country and to turn a page on one of the most tragic events in Lebanon's recent history.
The meeting due to take place in Gaza tomorrow between President Abbas and Prime Minister Olmert has unfortunately been cancelled, but at least the leaders of the G8 will tomorrow be tackling the issue of the Palestine-Israeli conflict, as we did at the G8 Foreign Ministers' meeting. There was the greatest concern about the political and security developments both in Gaza and in Israel, but also recognition that there is no alternative to continuing this humanitarian support and, on the other hand, to exploring how to support this Arab peace initiative.
Even at this very delicate and difficult time, we believe that there is still some reason for hope, because the Israeli initiative is a unique opportunity for a comprehensive solution. We know that the Egyptians too are trying to broker a ceasefire with all the Palestinian factions. US involvement, particularly the involvement of Condoleezza Rice, is very valuable at this difficult time. Our EU Presidency is also very committed. The Quartet has done exactly as Mr Solana has said, I think it was a very good meeting and the idea is there for both the bilateral track and the regional track. Hopefully the meeting can come about in Egypt with Arab League interlocutors and hopefully also with the two parties.
Two days ago I spoke to the Jordanian Foreign Minister, Mr Abdel Ilah Al-Khatib, who is planning, with his Egyptian counterpart, to visit Israel before the Arab League meets with the Quartet at the end of June. We hope that this will help to further engage Israel and encourage it to respond positively to the Arab peace initiative.
Last week I also attended a conference in Vienna on the role of women leaders as contributors to peace and security in the Middle East. Prominent women, such as Tzipi Livni, Hanan Ashrawi, Condoleezza Rice and others, discussed the potential contribution of civil society, of women in society, to peace. Even if it is a small contribution, this was the first time that Tzipi Livni and Hanan Ashrawi had held discussions at the same table. I must say that there was quite a lot of mutual understanding and there was even a friendly atmosphere. The initiative proved to be another useful part of this very difficult process. I plan to organise some sort of follow-up meeting in Brussels, perhaps next year.
We very much appreciate the European Parliament's involvement: the visit by the EP Delegation for Relations with the Palestinian Legislative Council was followed by your visit, Mr President, and by your very balanced speech in the Knesset on 30 May. It is encouraging that the speech, as you said, was quite well received by the Knesset. This is not an easy opportunity.
The Palestinian people desperately need a political perspective. We, the members of the Quartet, are all clear on that. This is why we must press for negotiations on a final status issue, cooperating with the structures set up by the Arab League. The Arab League asked Israel to free certain measures also related to the occupation, for instance the settlements and the separation barrier. I was very encouraged by President Abbas's call for an immediate end to this internal violence, because Qassam rockets from Gaza have to stop once and for all. The ceasefire should indeed be extended to the West Bank. I very much regret that tomorrow's meeting between Prime Minister Olmert and President Abbas had to be cancelled, but we apparently have to realise that the two sides could not reach agreement on Abbas's plan for a ceasefire, in particular on linking the ceasefire in Gaza with the cessation of military operations in the West Bank. No agreement was possible, either, on unfreezing Palestinian clearance revenues withheld by Israel before the release of the kidnapped soldier Gilad Shalit. We had hoped for some movement on this. The Palestinians decided that they could not risk this meeting, but of course we had all hoped that this would give a little more progress on the dialogue on the ceasefire, progress on the transfer of revenues and on movement of access.
Regarding the National Unity Government, in my opinion now is certainly not the time to give up on it. I can agree that it has not yet delivered everything we were hoping for, but there are no attractive alternatives. If we allow this Government to crumble, the implications for the institutions of the Palestinian Authority are very grave and radical splinter groups may be strengthened as a result. I think this is the last result we would want.
As you know, within the limits set by the Council of Ministers, the Commission has responded quickly to the National Unity Government and to the increased needs of the Palestinians. In the first half of 2007 alone, we committed EUR 320 million of Community funds, which almost equals the total amount of funds committed last year. This exceptional effort shows that, since the formation of the National Unity Government, we have stepped up our emergency assistance to the Palestinians. But the financial situation of the Palestinian Authority is extremely grave, as Salam Fayyad told my colleague yesterday. They still need us to go on even with this mechanism. Israel must release the withheld clearance revenue to the Palestinian Authority. I think we therefore will have to go on encouraging them to do so via the temporary international mechanism or through the PLO account. We reiterated this request at the last Association Committee with Israel in Jerusalem on 4 June. The Quartet has also noted the importance of the resumption of transfers to improve economic and humanitarian conditions in the West Bank and Gaza. As I said, movement is of course essential in any case.
Since the formation of this National Unity Government, we have been working very closely with the Minister of Finance. Because the socio-economic situation is so dire, we will extend the TIM until 30 September and we must look for fresh funds for this new extension. I will soon ask the European Parliament and the Council to make another effort and to find additional resources in the budget. I thank you for whatever you have given as support in the past and do hope that this support will also be extended to us in the future, because our priority task should be to help restore the institutions of the Palestinian authority so that it can then deliver services to the Palestinian people. We are trying gradually to shift towards a resumption of institution-building and development projects, and to decrease our current concentration on emergency and humanitarian aid if we can do so - of course, this condition is still there.
We look forward to new Palestinian proposals. They said they would come up with ideas for specific international support. The Palestinian Authority is currently preparing an operational plan which could then be a useful tool for identifying development activities, particularly in Gaza, that we could support.
I would also like to say that the financial deficit of the Palestinian Authority is so large that it would be impossible for the Community to shoulder the burden alone. Arab States also have to deliver on their commitments to help the National Unity Government. I was encouraged to see that the PLO account established now was at least used by Saudi Arabia, Qatar and the United Arab Emirates. This will help but it is not sufficient.
(Applause)
Thank you, Commissioner. May I also thank you very sincerely, Mrs Ferrero-Waldner, for your commitment to this difficult peace process - if we can still speak of a peace process.
on behalf of the PPE-DE Group. - (ES) Mr President, I would like firstly to thank the High Representative for his tireless efforts in the quest for peace, and you yourself, Mr President, for your visit to the region, for its symbolism and the solidarity it demonstrated; and Commissioner Ferrero-Waldner, for the immense job that the European Commission is doing in the midst of a serious political crisis, with the factions making up the Government of National Unity now in confrontation and in the midst of an extremely serious social, economic and humanitarian crisis.
What can be done in this situation? Little more than what Mrs Ferrero-Waldner and Mr Solana have told us, I believe: to redouble the European Union's diplomatic efforts and to act on the basis of two premises.
The first is a halt to the internal fighting between the two factions making up the Government of National Unity, which are waging a vicious battle for power, which is having a dramatic effect on the civilian population.
Secondly, Mr President - and we must also state this very clearly - a permanent and explicit commitment from the Government of National Unity to democracy and the renunciation of violence.
What can we do in the meantime, Mr President? Commissioner Ferrero-Waldner has explained it very clearly: to try to apply the humanitarian aid mechanism as flexibly as possible, to increase the sums allocated to it and to redistribute it amongst the other priorities.
Mr President, the maximum sentence according to my country's Penal Code is thirty years and one day. Mr Solana reminded us today that it is forty years since the Six Day War, which led to the occupation of Gaza, the West Bank and the Golan Heights. And the situation remains stagnant and bogged down. Forty years of suffering and death is more than a society - or two societies, as Mr Solana pointed out - can tolerate.
I believe that this Parliament must respond in a united fashion in support of the representatives of the Council and the Commission so that the European Union, within the international community in general and the Quartet in particular, can do everything possible to bring about - as Mr Solana and Mrs Ferrero-Waldner have said - a new opportunity for peace for a society and a region that has already suffered too much.
on behalf of the PSE Group. - (IT) Mr President, Mrs Ferrero-Waldner, Mr Solana, ladies and gentlemen, as has been pointed out, this debate is taking place on the 40th anniversary of the occupation of the West Bank and Gaza. What was supposed to be a lightning strike has turned into a never-ending nightmare: 40 years is such a long time that entire generations of Palestinians have never known anything but occupation, humiliation, checkpoints and then the wall and almost total imprisonment. Movement is now all but impossible in the occupied territories.
Over these 40 years, Israel has certainly not found the guarantees of security that it was looking for, either, and it has experienced worrying erosions of democracy and the rule of law. These are two peoples exhausted by endless war and violence. For our part, we would like to emphasise - as the Socialist Group in the European Parliament has long been saying quite clearly - that the only possible way to inject any form of a constructive approach into a constantly deteriorating situation is to openly support the Palestinian Government of National Unity.
We should add to that the commitment that the international community should consider making to send in a peace-keeping force to prevent the violence of recent weeks in Gaza from degenerating even further, to re-establish the basic conditions for people to lead normal lives and for international law to be respected, and above all to break the vicious circle of endless violence.
From Israel we expect gestures other than the murders and indiscriminate arrests that came in response to the Qassam rocket strikes on Sderot. The occupation, the settlements, the wall and the status of Jerusalem are making the prospect of a two-State solution more unlikely every day, as even United Nations sources are now saying. The United Nations, the United States, Russia, Europe and the entire international community have a responsibility to act before all chances of coexistence are gone for ever.
Lastly, I would remind you that there is an Arab plan that offers Israel a prospect of peace, not only with the Palestinians but with Arab countries as a whole. That is something that needs addressing with more conviction. Prime Minister Olmert himself said the other day that that plan could provide a basis for negotiations. I hope he did not say so just because his government is particularly weak.
The situation in Lebanon is equally serious, as you have pointed out. I believe that the UNIFIL forces on the ground should be supported and reinforced. Lastly, we should like to call on President Poettering to take steps to call an extraordinary meeting of the Euro-Mediterranean Parliamentary Assembly.
on behalf of the ALDE Group. - (NL) Mr President, High Representative, Commissioner, ladies and gentlemen, around this time, we commemorate the Six-Day War, which, on the one hand, established Israel's military supremacy, but which also ushered in the start of the occupation, confrontations, violence and endless bloodshed that have lasted 40 years. Anyone in Israel who was born in the Occupied Territories after June 1967, in other words anyone who is 40 years or younger, has known nothing but uncertainty and anxiety about the future of their own country, their loved ones and their own lives. After 40 years, it is really time to say enough is enough. Peace should now be brokered as a matter of urgency: sustainable peace, on the basis that two countries recognise each other's right to exist and need to be left alone by their neighbouring countries.
All previous speakers have taken great pains to explain how complicated, difficult and complex this is but, ladies and gentlemen, there is one ingredient without which it will never work, namely political will and political courage. Without the kind of political will and political courage that was evident at one time in South Africa, for example, in both camps, to end apartheid - a brutal regime - it will not work. The unfortunate thing is that nobody can have political will and political courage for the protagonists. It is they themselves who will need to muster this political will and this political courage. Tomorrow, a human chain of Jews and Palestinians will be formed around the Berlaymont building who will all say together: 'After 40 years, we have really had enough. After 40 years, we must work on peace.'
Sadly, though, the conflict between Israel and Palestine is not the only one fermenting trouble in the region. Fresh violence has flared up in Lebanon, in which some see the hand of Syria, which wants to avoid an international Hariri tribunal at all costs. On behalf of my group, I should like to welcome the decision by the UN Security Council, which has had the courage to say that such a tribunal will be set up. As you know, this will be a mixed tribunal, involving both international and Lebanese judges and a mixed public prosecution, which will function according to the principles of Lebanese law. In Lebanon, too, though, political courage will be needed in all camps finally to give the Lebanese what they are entitled to as well: peace and security.
on behalf of the UEN Group. - Mr President, I should like to thank the High Representative and the Commissioner for their presentations here today. Rather than speak about all the countries in such a short time, I shall concentrate on Palestine, because everything that happens in every other part of the Middle East relates to the situation in Israel and Palestine.
Looking at the debates that took place at the special session of the UN Security Council 40 years ago in 1967, after the start of the Six-Day War, it is interesting to see that the potential solution or plan considered was a guarantee of Israeli security and borders based on a withdrawal by Israeli forces from the Occupied Territories and a two-state solution. Forty years later, the Quartet has failed to deliver on what should be the simplest of all goals: to bring people around to this way of thinking.
We have made mistakes at European level with our negative reaction to the election of the Hamas Government in Palestine, which sent out the wrong signal, allowing radical groups to take control on the ground and leading people to say 'There is no point in voting for these people or bringing these people in because the Europeans will cut off the money'. That is why it was so important, as the Commissioner rightly said, that funding was restored through the emergency mechanism.
That work must continue, because only by building relations and building dialogue between the peoples can we guarantee that there will be a resolution. That resolution must be predicated on the same principles as 40 years ago: a two-state solution, a guarantee of secure borders and justice and equity for all peoples in Israel and in Palestine.
on behalf of the Verts/ALE Group. - (ES) Israel won the Six Day War, but it has lost the peace with forty years of occupation. We are now seeing a dangerous tendency towards the Iraqisation and tribalisation of violence in the Middle East.
The emergence of Fatah al-Islam in the Palestinian camps in Lebanon and the increasing fragmentation of the civil conflicts in Gaza do not bode well for the future of the region.
We are seeing the impact of the Palestinian problem spreading throughout the Middle East and becoming mixed up with the interests of the different players.
We are running the risk of hitting rock bottom very soon. Are we going to wait around doing nothing until the Palestinian Authority collapses? As I have said, we cannot allow that to happen. How can we ensure that it will not? Is the chaos and violence of war by everybody against everybody a 'death foretold'?
Gaza cannot wait any longer. The European Union cannot carry on turning its back on the democratically-elected Government of National Unity. This European policy has contributed to the popular discrediting of any hint of moderation on the part of Hamas and Fatah, because it demonstrates that the acceptance of the Mecca Agreement does nothing to change the embargo or improve the terrible living conditions in the huge prison known as Gaza.
Firstly, the European Union must begin a dialogue with all of the parties, including Hamas, in order to promote a stable unity government.
Secondly, we must restore direct financial aid to the Palestinian Authority and ensure that Israel returns the money from Palestinian taxes that it is keeping.
Finally, we must work to extend the Gaza ceasefire to the West Bank, with the creation of international guarantees, sending European and Arab troops under a UN mandate to Gaza and, if necessary, to the West Bank.
At the same time, we are calling for the release of the forty-five Members of Parliament and of the Israeli Gilad Shalit and for a halt to the launching of Kassam rockets and Israel's devastating responses.
(Applause from the left)
on behalf of the GUE/NGL Group. - (FR) Mr President, Mr Solana, Commissioner, my group was very keen to hold this debate, particularly today, 40 years after the start of a war to which the international community, including the European Union, has shown itself to this day incapable of imposing the only just and lasting solution, that is, an end to the occupation, to the colonisation, to the oppression by Israel of the Palestinian territories conquered in 1967.
Mr President, I welcomed, in their form and substance, the strong words you spoke about this in the Knesset on 30 May. I particularly remember three key sentences from your speech. You stated that, 'international law is binding on us all'. You are right. We ask no more of Israel than that it should respect the Security Council resolutions, the Geneva Conventions, the opinions of the International Court of Justice and humanitarian law, as the United Nations Organisation (UNO) has just pointed out. The violations of the law are flagrant, constant and massive. They are in relation to settlements, refugees, prisoners, the wall and, primarily of course, the occupation of the territories and the annexation of East Jerusalem.
You have also pointed out, Mr President, that, I quote: 'a two-state solution on the basis of the 1967 borders is and remains the only way to a satisfactory solution'. It is a fundamental truth. The multiplication of settlements, the construction of the wall, the isolation of Palestinian areas of Jerusalem, however, serve precisely to make this solution impossible. The Israeli authorities' disregard for the Arab League's peace plan confirms this strategy of making things worse.
You have rightly reminded us, Mr President, of this obvious fact: there is no peace without justice. The famous Israeli historian, Tom Segev, recently echoed the thoughts of those of his compatriots who, for 40 years, have believed that, I quote, 'in 1967, Israel laid the foundations for future terrorism'. Great men of State, such as Yitzhak Rabin, understood this, but the Israeli peace forces, who are a credit to that country, are marginalised by the current regime.
The conclusion to be drawn from this tragic experience of 40 years of blindness is, in the opinion of my group, as follows: laisser faire amounts to us making ourselves guilty. Let us dare to stand up for truth. I quote your words one last time, Mr President, you said, 'let us have the courage to make a new start together'.
(Applause from the left)
Thank you, Francis Wurtz, for the reference to what I said before the Knesset.
Mr President, I should very briefly like to reply to the contributions from the honourable Members representing the different political groups in this House.
I think that most of the speeches followed a line which is in a sense the same one that we have been defending for a long time: namely, the time has come to move on from the policy of crisis management - which is very important, but it is not enough. We need policies, together with crisis management, to solving the conflict. We need to work towards a political horizon to really begin to get into the business of solving the conflict that started 40 years ago. That is basically the view everybody has expressed, and it is something that we will be trying to do in the coming days.
I told you that last Wednesday the Quartet met in Berlin, and I said that for the first time the Quartet is committed to starting a debate with the parties in order to begin to work towards a political horizon. This means that, before the end of this month, the Quartet will meet with the Palestinians and Israelis in order to push forward the dialogue - which is still in its preliminary stages - that has begun between President Abbas and Prime Minister Olmert. They are the two people who must find the way towards peace. It is our obligation to push and to provide a catalyst for this process. That is what we are going to do. It is written very clearly in the statement produced by the Quartet last Wednesday. I think that this is a profound change, and I would like to underline that, because someone asked whether we are going wait passively for a catastrophe to arrive. The answer is no: we do not want to do that; you do not want to do that; the people in the region do not want to do that. Therefore, under the leadership of the Quartet, we are trying to put forward this mechanism in order to move towards peace.
A few other ideas were put forward by some of the honourable Members representing the political groups, including the suggestion of an international force. I would like to say that, for the first time in many years, the idea of an international force is not out of the question. As you know, the idea was brought up in the Knesset by two members of the parliamentary groups, saying that this may be the time to call for an international force, at least at the beginning, in a peacekeeping role or to control the border in the south - the so-called 'Philadelphi Corridor' - where the Rafah Crossing is situated. We are working on that, as you probably know, because information has already been published. The Israelis are also considering that possibility, as are the Palestinians. The Egyptians are also considering that possibility with different intensity. For the Egyptians it would probably be very difficult to have an international force there, as it may give the impression that they are not able to control that part of the border. However, I think that we can still begin discussions on these issues and perhaps eventually reach a solution.
This also ties in with what Mrs Napoletano said about the success of UNIFIL. The fact that the international force has been responsible for UNIFIL - i.e. for the application of the UN Security Council resolution on Lebanon - and the manner in which it has been perceived - i.e. the efficiency of the force, of which the backbone is European - have also caused some in the Israeli Government, the Knesset and Israel as a whole to think that it might be possible for a force of that nature also to be applied elsewhere.
In a way, we have to link all the issues together. It may be possible for us to use what we have learned from our presence in Lebanon in another place. That opens the way to a monitoring presence which will be absolutely necessary if we want the peace process to come to fruition.
I would like to stress again that, as regards Lebanon, the resolution creating the tribunal is very important. The tribunal is not against anybody. There has been a very negative reaction in Syria, but I must stress that an international tribunal is not against anybody, any country. It is a tribunal that is organised in order to see who is responsible for the killing of a good man - a friend of many of ours, Mr Hariri - who was assassinated in a manner that has to be clarified if we want peace and reconciliation in Lebanon. Therefore we in the European Union have been working towards this, and last Wednesday the Security Council came to another important decision on setting up an international tribunal.
I would like to say once again that what we have striven to do in taking the Quartet in the direction that we are now moving is something that has many fathers - or many mothers - as always, but you can be sure that the Europeans have been working very hard from the very beginning to arrive at this moment. Let us hope that we are able to continue working in that direction. It will be difficult, but for the future I hope to have the support, help and understanding of the European Parliament, as always.
(Applause)
Mr President, yesterday I met a delegation of Israeli citizens from Sderot who related to me first-hand the terror in their civilian population from 300 random Qassam rocket attacks launched at them from Hamas-controlled sites in Gaza, which clearly constitutes a war crime in international law, with two dead and many injured to date. Last week 33 people were detained by the IDF in the West Bank, including the Palestinian Education Minister Nasser al-Shaer, allegedly for their overt support for these rocket attacks. The detention of an education minister is interesting as it tends to support the repeated allegations in this House that the Palestinian textbooks and school curriculum supported for years by EU funds are still aimed at fomenting a climate of hatred and distrust for Israel and a glorification of terrorist violence.
Many of the Hamas ministerial components of the Unity Government - like the Hamas 1988 Charter inspired by Egypt's Muslim Brotherhood - still believe strongly that the State of Israel has no right to exist, that all terrorist violence is justified through so-called armed struggle, and that they are not bound by previous PLO-signed international agreements. Therefore, in my view at present the PA Unity Government clearly does not comply with the Quartet criteria, and the EU must not yet lift the ban on Hamas as a designated terrorist organisation, or directly fund the PA Government. Neither should the TIM be abandoned for the delivery of humanitarian aid, which now totals over EUR 500 million yearly and has actually risen over the last three years, contrary to popular opinion.
I too support the Arab League's new proposals for a negotiated solution, although the right of return is totally unrealistic. But again, and curiously, Hamas rejects their proposals for Israel's recognition. Some hardliners on all sides reject peace or a two-state solution, but on the 40th anniversary of the six-day war it is clear that this is the only viable long-term solution for a lasting peace in the region. But first the PA must ensure law and order on its territory and stop the dissent into virtual Hamas-Fatah civil war in Gaza, which is also being stirred up in Lebanon.
Once again I would like to call upon the House and the international community to put pressure on all those responsible for the release of the BBC reporter Alan Johnston, who we now know is alive and well, and the kidnapped soldier Corporal Shalit. This will create a climate conducive to restarting the vital roadmap for peace talks.
(FR) Mr President, at the time of the legislative elections in 2006, I asked a Palestinian: 'Do you think that these elections will bring peace?' He replied: 'No, not peace, but democracy. And we are going to show the world that, even in the occupied territories, we are capable of holding free elections'.
Our response was pathetic. Our disregard for the aspirations of a people, including their right to make mistakes, introduced just a bit more chaos still into a region that is now in ferment. The establishment of a National Unity Government and the Mecca Agreement have not sufficiently altered the European Union's hard line or its sanctions. Despite your efforts, Mrs Ferrero-Waldner - and I appreciate those efforts - in spite of what you have said to us, and it is encouraging, Mr Solana, I believe that we have not yet radically changed our policy towards the Middle East and that we have not properly understood that we are damaging the very notion of democracy with our response to these elections.
It is an attitude that has persisted for 40 years. I believe that we are partly responsible for having allowed, for 40 years, a situation of total lawlessness to take hold in Palestine, with extra-judicial executions, theft of land, kidnapping, now, of legitimately elected representatives and ministers, the existence of a wall considered illegal by the Court in The Hague and the Geneva Conventions flouted, Francis Wurtz spoke about it: more than 400 children still held in Israeli prisons, more than 400 young Palestinians. The United Nations Organisation (UNO) resolutions ignored the sealing off of territories and restrictions on movements. And what else?
Of course, Mr Tannock, we condemn violence, we condemn the firing of rockets, we condemn the kidnapping of the soldier, Shalit, but there is at present an imbalance. Look at the figures. They are, alas, dramatically unfavourable to the Palestinian people and, I repeat, there is no equidistance. International law - that is not equidistance.
Nothing today justifies our silence and I should like to salute, here, these new Just Men, those Jews who, in Israel and elsewhere, speak out and say 'That must be stopped'. They say it amid the sniggering, the sarcasm, and sometimes the threats of their fellow citizens. I see myself as a supporter of all those people, as I see myself as a supporter of our Palestinian colleagues who, regardless of parliamentary immunity, have been imprisoned.
I should like to say to you that in Belgium, all the leaders of the political parties are to meet tomorrow, at 1 p.m. at Berlaymont, to make a chain for peace and to ask the European Union to take on its responsibilities, not only humanitarian responsibilities, but real political responsibilities which are a credit to the European Union.
(DE) Mr President, ladies and gentlemen, none of us questions Israel's right to exist. We are aware of our political responsibility. At the same time, I would like to remind the House of the message from a peace conference held in Palestine in the last few days. Women, who are, after all, part of civil society, Palestinian and Israeli women, delivered a clear message to us. You speak, they said, of the coexistence of two states. That is good, but please take note that our existence is threatened in Palestine and in Gaza.
I believe that the crux of the matter at this time is the existence issue. For this reason I am glad that Javier Solana said we had to consider whether we should not review the Lebanon experience as quickly as possible and possibly become involved in Gaza. We must act before the situation slides completely out of control, because there will not be many more opportunities. What you described as courage, Dr Solana, namely the hope we must have if we are to remain committed and explain our commitment to the people on the ground too, that hope has faded to a shadow in the region itself.
I wish to thank Mr Poettering on behalf of my group for having made that journey. You said that the situation in Gaza is intolerable. It is our duty to become more heavily committed than ever before to the right of people there to live in peace, and of course that also means criticising Hamas for its duplicity. The statement made by Hamas to mark the 40th anniversary of the Six-Day War is unacceptable in our view. At the same time, however, we must cooperate actively with the Government of National Unity. We shall not get a second chance. I second the criticism voiced by Mrs De Keyser just a few moments ago. We in the European Union have indeed made mistakes in that region. We have bitterly disappointed people's hopes and have failed to harness their willingness to look to the future.
I hope that the Middle East Quartet is now roused from slumber. I hope it will go into action, and I hope there will be trips to the region. It may be a last chance before we can no longer speak realistically of any hope of peace.
Mr President, I would like to begin with some quotes. On 2 April, Prime Minister Haniyeh said on Al-Jazeera: 'As far as we are concerned, the issue of recognition of Israel has been settled once and for all. It has been settled in our political literature, in our Islamic thought and in our Jihadist culture, on which we base our moves. We will declare a truce, but never recognition of Israel'. On Al-Jazeera on 27 April, he said: 'If the siege continues beyond a certain time, we will be forced to make a decision and there is no doubt that we will act'. On 5 May, in a prayer, he said: 'I reiterate, on behalf of the Palestinian Government, that the security plan will not hurt the resistance. We will give Allah the opportunity to grant us one of the two mercies, victory or martyrdom'.
As a fluent speaker of Arabic, I can assure you that the translation is correct. The situation is grave. We face not only the 'Iraqisation' of Gaza but the 'Iranisation' of the whole Middle East. This is not just a threat to the Middle East. This is a serious threat to our own security. Europe must be a player and we must be absolutely unified. Therefore Parliament should remain unified, supporting the Council, the Commission and the Quartet. The Temporary International Mechanism must go on. We have to continue humanitarian aid. We may even use the PLO account.
However, the key issue is to bring the Palestinian National Unity Government to renounce violence, to recognise Israel and to honour international agreements. Only then can we return to UN Resolution 242, clearly asking Israel to withdraw from territories, so that there are no 'deterritories' or occupied territories. I therefore ask the Council and the Commission whether they consider that the preconditions for the recognition and direct financing of the Palestinian National Unity Government have been met.
(FR) Mr President, Commissioner, Mr Solana, when 40 years have passed since the Six Day War and the nations of the Middle East are still suffering now from its tragic consequences; when reports by Amnesty International and the United Nations now seriously question the viability of a Palestinian state because of the persistent Israeli policies of occupation and colonisation; when unbearable misery is rife in Gaza and on the West Bank, feeding the fire between rival Palestinian factions, and the National Unity Government, the last rampart against civil war, is hanging by a thread; when the whole region is in ferment from Iraq to Lebanon, we can say that compassionate speeches are no longer enough and it is urgent to bring about change, an upheaval, a revolution, dare I say, in our Middle East policy and to take on the full extent of our responsibilities.
First of all, by recognising the Palestinian National Unity Government on which we have pinned our hopes and which has declared willingness to respect all of the UN and PLO resolutions, all of the previous resolutions, as well as the demands of the Quartet to restore credibility to the two-state solution. Next, by reinstating our direct aid to this government, because it is unrealistic to count on the Israelis to release the tax revenues that were collected by right and which remain confiscated and because the temporary mechanism has fizzled out. Furthermore, by deploying an international interposition force at the border between Gaza and Israel, the only measure that is likely to bring about a ceasefire the effectiveness and endurance of which have been demonstrated in Lebanon. Finally and above all, by showing considerable ambition, perhaps, by taking the initiative for a European Camp David that has become necessary since the roadmap brandished by the Quartet comes down to nothing more than a pious hope.
Since 1967, we have lost our way in mistakes and injustices. Do we have to wait another 40 years...
(The President cut off the speaker)
(DA) Thank you, Mr President, and thanks also to the Commissioner and the High Representative. Simply put, however, I have my doubts. We, in the Group of the Greens/European Free Alliance, have attempted to discuss amongst ourselves what it is we have learnt here. It is a top priority for us that we now recognise the Palestinian Government and that action be taken again. I am quite simply unable to tell whether that is what we have been told is to happen. It was not what Mr Solana told us; but was it what Mrs Ferrero-Waldner said? That is - did she say that we would now grant recognition and go on from there? It seems to me that we need a clear answer to this question because what frustrates the whole system is the fact that all we get is endless talk and no action. The double standards and the paralysis of action are on the point of wrecking not only the Middle East but also the EU.
The other matter about which we need clarity is what is meant by the fact that we are now to support the Arab initiative. I was unable to conclude from Mr Solana's presentation that this is actually what we intend to do. All I could make out was that it was said that we must now engage again in negotiation. We are well aware, however, of where we need to go. It is a difficult process to turn this into a reality, but we know what has to be brought about, and we cannot allow ourselves to become notorious for mentioning the Arab initiative over and over and then letting all the steam out of it by saying 'now let us see what happens'. We need to say that this is the point at which we are making a start. We have, set out before us, the final result that we are all well aware is the only acceptable outcome if we are to make progress and that, to top it all, is what both the West and Israel have long been calling for. It has suddenly been put on the table. Can we not have clear answers? That would be nice.
(DE) Mr President, Commissioner, High Representative, the fact that the Quartet now intends to act jointly in the region is good news. That is an important message, because, as we have often said in this House, it is only through concerted action that the Quartet acquires the credibility it needs to be able to give all parties the essential security guarantees. In the eyes of the region, no member of the Quartet can do that on its own. May I congratulate you on this development and also on the fact that it can be combined with the Arab initiative.
If we want to advance - and we have discussed this so often - and avoid giving in to hopelessness and despair, we must be clear about one thing: the moderates on both sides must be able to create conditions in their own territories in which the foundations can be built for a peace process that will not be demolished by the provocations of the extremist minorities on the other side. This must therefore be the starting point. It is true, of course, that Israel must release the money. It is also true that this patchwork situation in the West Bank, with checks and settlements everywhere, which nips any economic development in the bud, must be ended, and that conditions must prevail in which economic development is possible again. We can pump as much money into the West Bank as we like, but the right conditions simply must be created there.
It must also be said, however, that what is happening in Gaza is a civil war between Palestinians. The answer is not an international force deployed between Israel and Gaza but meetings between the warring factions to bring about a satisfactory end to the conflict. All of these issues are plainly interconnected, but please let us remember that everyone is responsible for his own domain. We cannot take over this responsibility. Accordingly, we must demand an end to the civil war. Anyone trying to resolve conflicts between the rival groups by military means is destroying the future prospects of his own people. For this reason we must take care to seek our starting points here and thus create a platform from which the Quartet can operate successfully and give us a genuine chance of progress.
Mr President, sometimes I get very dispirited when listening to the debates in this House on this issue, particularly when I hear Mr Tannock and Mrs Hybášková, who seem intent on laying down conditions in this House for a solution in the Middle East. It is not for us to set preconditions for the Israelis and the Palestinians in terms of how they will address each other in the peace negotiations. The only preconditions necessary for successful peace negotiations are a demonstrable commitment to peace on each side, a mandate to negotiate on each side and the capacity to deliver on the commitments made in the negotiations. All other preconditions which MEPs in this House seek to apply to Israelis and Palestinians are so much hot air. They have no effect and there is no possible likelihood that they will be met in a situation in which the Palestinian Authority, in particular, is at the point of collapse. If that Authority, that Unity Government, collapses, then nothing we say and nothing the European Union does will prevent the appalling bloodbath that will follow, for the Israelis and for the Palestinians.
The role of the international community is to ensure that the patrons of each side in this conflict - the Quartet and the Arab States - set aside their immediate short-term interests and put the interests of the Palestinians and the Israelis first. We must seek to ensure that they come to the table and address the outlines that are already there, and which have been for some time, as regards the possibilities and conditions for peace. It is time we stopped talking and started to act in the interests ...
(The President cut the speaker off)
(SK) As Mr Solana and Commissioner Ferrero-Waldner have told us, the situation in the Middle East is indeed critical. The situation is critical in Lebanon, and it continues to be critical in Palestinian-Israeli relations.
The very notion of 'critical', however, is dramatic, since it implies a situation of financial, economic and social decline, accompanied by terror attacks and activities, kidnappings and the death of civilians. The mounting resistance and attacks against the state of Israel and her citizens breed fear and concern, resulting in measures which we find incomprehensible. The region is a mess, conflict is intensifying and the ceasefire is not being abided by. The meeting of the Quartet last week pointed out that our active involvement in the peace process was essential. However, the degree of frustration on either side, be it Palestinian or Israeli, is just as great as our endeavours to further the peace process.
It is imperative, therefore, to beef up our diplomatic efforts, to make them more dynamic and, in particular, to make them balanced. Our activities should not generate the impression that we stand on one side of the conflict. It is our duty to demand that Israel release the funds; by the same token, it is our duty to ensure that the funds are indeed invested in economic and social development. It is also our duty to guarantee for the citizens of Israel basic protection of their lives and the basic defence of their state.
(PT) This issue of the Middle East, and in particular the tragic situation in Palestine, has resurfaced several times in recent plenary sessions. This should come as no surprise. We have all seen on the ground what goes on there. We have all seen the same thing, we have come to Parliament and reported a terrible and explosive humanitarian situation. We have all seen Israel's illegal retention of some EUR 700 million in taxes - money that does not belong to Israel and that is generating interest by the day. We have all seen in the eyes of those people - human beings with the right to justice and dignity just like us - the hope for a future in which they can live in peace. This is a hope that remains alive despite the constraints, a hope that every day is severely put to the test by a lack of mobility and by the wall. This is a wall that puts paid to any kind of local economy, either in its purest meaning of subsistence through farming, or in terms of something more ambitious like having enough produce to run a small shop.
In the face of the continuous erosion of that hope, despair takes hold and, as members of this privileged club of countries that won peace after enduring the bitter taste of war, we must not think that we can solve problems by throwing money at them. Helping the Palestinian people is very important, crucial in fact. Much more important, though, is helping them realise that their voice makes a difference in their country and that the credible manner in which they ran their elections and sought a solution to present to the world counted for something. Authority must be restored to the Palestinian territories.
Let us hope that Finance Minister Salam Fayad can become one of the main spokesmen on matters of financial help to the people. It is therefore vital to normalise institutional relations. We must demonstrate that we are actually prepared to resolve the conflict. We Europeans have a vital part to play in bringing peace to the region and to the world.
(The President cut off the speaker)
Mr President, we must give peace a chance in the Middle East. We know how difficult it is and we all know about the challenges, but we all know about the new hopes and we have clearly explained the situation.
What is necessary is, on the one hand, to achieve a certain level of security, and a better security situation first to the Palestinians within Gaza, but also in the West Bank. That is very true. Both we and Americans are working with the Palestinians to come to such a solution, but unfortunately we are not yet completely there.
Second, there needs to be greater economic freedom in order to improve the daily lives of the Palestinians. This is also what we are trying to do. We also said very clearly that we want to engage with this national Unity Government according to the actions and the programme. Salam Fayyad is, therefore, our preferred interlocutor to see what else can be done. I have very clearly said what could be done.
I would like to repeat to you that in addition to from our continuous work with the temporary international mechanism - that I would have liked to phase out as soon as possible, but I cannot do so because there humanitarian assistance is still necessary - we offered Salam Fayyad technical assistance in the area of audit, revenue collection and customs. We are currently working with the Ministry to define the delivery of assistance, but we are also resuming institution-building where it is important.
We are trying to go for development assistance in order to give more hope to the population, but it is true that a lot of political courage and political will is necessary, first and foremost on the part of the parties to the conflict. we members of the Quartet can only support them, we can push them, we can encourage them and this is what we are trying to do, but we cannot, unfortunately, take the decision for them. That is the limit of our action. I hope that the next meeting in the region will be a positive one and will be the trigger to this political vision and political horizon that we all have so much in our minds.
We hope and plead for the release of all the political prisoners. That means the abducted Israeli soldier and the BBC journalist Alan Johnston, but also all the members of the Palestinian government and all the others that are still imprisoned. I think this would be very good momentum that could be brought about in order to find the next steps towards this two-state solution that we all so clearly wish for.
Mr President, I am not going to repeat what I and others who have contributed to the debate have already said.
I would first of all like to thank all the Members of Parliament who contributed, those who are still here and those who have left. I think it has been a very interesting debate, and I would like to make an observation on it. When I come to the European Parliament to discuss the Middle East, I have the feeling that emotions run high, starting with my own. But I think that our debates have to be about the events which are important at a given time.
Today we are in a very difficult situation, but at the same time, as has been said, it is a time of hope, which did not exist for a long time. I have been involved in the Middle East for many years. I was at the Madrid Conference and at the last Conference at Camp David. Not since Camp David have I perceived us to be any closer than I feel we are today to the beginning of real, meaningful communication and exchange and therefore the beginning of a political horizon, and a debate and negotiations about that. There are three reasons for this.
One is that the Arab League Initiative is something that was missing at the time of Camp David. We have it today, and we have the engagement of the Arabs to embrace whoever the Palestinian negotiator is going to be, in order to sustain him and to give the support which, as you know, was not there at the time of Camp David.
Secondly, 40 years have elapsed. I think everybody is exhausted: psychologically, physically and politically. Out of this exhaustion I think that we have to muster new psychological and political energy in order to move forward.
Thirdly, we have a mechanism - the Quartet - and sometimes we do not realise how much effort goes into that. For the first time we have the United States and the European Union at the same table negotiating with the parties, which has never happened before. We have to recognise that. This is the first time that the European Union has been at the negotiating table. The Russian Federation was in Madrid and then disappeared. There was also the Secretary-General of the United Nations - imagine for a moment what that means - the United Nations negotiated in this conflict. It was impossible to imagine at that time.
I believe that to a certain extent all these elements change the horizon of what can be done now. We must now try to move on, try not to falter and try to continue working in that direction. Conditions have changed and therefore we have more hope that it can be achieved. Will it be achieved in 24 hours? No. If you think that we will find the solution to all the problems by the end of this month, you are wrong: we will have to wait a bit longer than that. But let us see whether we have the opportunity to move the process forward.
As a final thought, I would like to stress that we are Europeans here. Everyone here is a member of the European Union. Sometimes we have to be a little proud of what we do. If you go to Palestine, as you do, you hear the criticism. But probably, if you really talk in depth to the Palestinians and Israelis, you will find a growing sympathy and understanding - you have to agree with me about that - for the way in which Europeans are doing things. I think that we Europeans have to recognise that every now and then. Otherwise we will never move forward collectively, as we need to do.
Moving this process forward is not an effort for one or two: it is an effort for everybody. We have an opportunity. Let us see whether next time we meet we see progress. We will not see the solution, but let us see whether we make progress.
The debate is closed.
The vote will take place during the next part-session in Strasbourg.
Written statements (Article 142)
in writing. - (PT) This week marks the 40th anniversary of Israel's illegal occupation of the Palestinian territories of the West Bank, the (now violently under siege) Gaza Strip and East Jerusalem, the Syrian territories of the Golan Heights and the Egyptian territories of the Sinai Peninsula, which Egypt has since recovered.
40 years of...
violations of international law and non-compliance with countless UN Security Council resolutions by the Israeli authorities;
criminal and brutal occupation, colonisation and repression, and denial of the Palestinian people's legitimate rights by the Israeli authorities;
oppression, plundering, exploitation, unemployment and poverty, the imposition of the most degrading humiliation and inhuman living conditions on the Palestinian people by the Israeli authorities;
actual support and collaboration, or at least connivance and tacit acceptance, by the USA and its allies in Europe in the face of the Israeli authorities' considerable responsibility.
June 2007 is a time to reiterate the call for an end to the occupation of the territories that Israel occupied in 1967, for compliance with international law and for the implementation of the relevant UN resolutions, such as the Palestinian people's inalienable right to a viable, sovereign and independent State.
in writing. - (FI) Mr President, the Six Day War took place in 1967 and it had its winner. In the last 40 years the loser has been human dignity. The humanitarian crisis in the Middle East is one of the most tragic in recent history. There is a vicious circle of violence in the region which no one has yet been able to break. Generations of Israelis and Palestinians have lived with instability, violence and war.
Crisis management has been the tool used in practice to seek a solution to the Middle East conflict. Step by step the aim has been a move towards permanent peace. A ceasefire has been reached which will soon have collapsed and a new conflict begun.
It is difficult to believe in a successful path as long as the parties fail to understand that each act of violence destroys the future of a section of its own people. There is also a lack of comprehension among the Palestinian groups. There is a civil war going on in Gaza. Scores of Palestinians have died in clashes between Fatah and Hamas.
Israel's military actions and human rights violations are to be condemned. Each country must comply with international obligations and international law and should respect human dignity, something that can never be surrendered. We cannot demand Israel's immediate withdrawal from the Palestinian territories, however, as long as the Palestinian authorities do not recognise the state of Israel.
The Quartet, the United States of America, the United Nations, the EU and Russia, must obviously continue with their efforts to achieve a lasting peace. Parliament's job is to demonstrate European consistency and support the Commission and the Council.
There is one thing we surely cannot do: we cannot make the parties accept our desire to achieve a lasting peace. We can encourage and put pressure on them, but we cannot force our will upon them.